Order filed February 9, 2012.




                                             In The


                        Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-11-00572-CV
                                       ____________

                              JEFFREY W. HARPER, Appellant

                                                V.

                                KAREN F. HARPER, Appellee


                          On Appeal from the County Court at Law
                                    Waller County, Texas
                             Trial Court Cause No. 11-03-20780




                                          ORDER

       Appellant=s brief was due January 2, 2012. No brief or motion for extension of time has
been filed.
       Unless appellant submits a brief to the clerk of this court on or before March 9, 2012, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                             PER CURIAM